Case: 20-60613     Document: 00515811345         Page: 1     Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-60613                          April 7, 2021
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Matthew Stevens,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:19-CR-64-3


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Matthew Stevens pleaded guilty, pursuant to a written agreement, to
   possession with intent to distribute 100 kilograms or more of marijuana and
   aiding and abetting. The district court held Stevens accountable for 11,211
   kilograms of converted drug weight, varied downward from the guidelines


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60613      Document: 00515811345           Page: 2     Date Filed: 04/07/2021




                                     No. 20-60613


   range, and sentenced Stevens to 108 months of imprisonment and to five
   years of supervised release. Stevens has appealed, challenging the district
   court’s drug quantity calculation.
          We review the district court’s interpretation and application of the
   sentencing guidelines de novo and its findings of fact for clear error. United
   States v. Lord, 915 F.3d 1009, 1017 (5th Cir. 2019). The district court’s drug
   quantity calculation is a factual determination that this court will not set aside
   “unless it was implausible in light of the whole record.” United States v.
   Kearby, 943 F.3d 969, 974 (5th Cir. 2019), cert. denied, 140 S. Ct. 2584 (2020).
          Stevens argues that the district court erred in calculating the amount
   of Tetrahydrocannabinol (THC) he was accountable for because the Drug
   Enforcement Administration’s (DEA) test results lacked sufficient indicia of
   reliability. The DEA’s lab reports reflected that the gummies and vape
   cartridges attributable to Stevens contained mixtures that included THC.
   The findings of a lab report are generally considered to have sufficient indicia
   of reliability for consideration at sentencing. United States v. Dinh, 920 F.3d
   307, 313-14 (5th Cir. 2019). In the absence of rebuttal evidence, the district
   court was free to extrapolate the drug quantity from the representative
   samples set forth in the report. See id. Further, the district court correctly
   used the 1:167 converted drug weight ratio that applies to THC to compute
   the quantity of drugs for which to sentence Stevens. See United States v. Koss,
   812 F.3d 460, 467-69, 471 (5th Cir. 2016); U.S.S.G. § 2D1.1, comment. (n.8).
          Even if we assumed that the district court’s drug quantity calculation
   was in error, the putative error was harmless. The district court was clear
   about its reason for a downward variance and stated that even if it had erred
   in the application of the Guidelines or in its calculation, it would have
   imposed the same sentence. See United States v. Richardson, 676 F.3d 491,




                                           2
Case: 20-60613    Document: 00515811345         Page: 3   Date Filed: 04/07/2021




                                 No. 20-60613


   511 (5th Cir. 2012); United States v. Ibarra-Luna, 628 F.3d 712, 714 (5th
   Cir. 2010).
          AFFIRMED.




                                       3